Matter of Delfyette v New York State Bd. of Parole (2019 NY Slip Op 00515)





Matter of Delfyette v New York State Bd. of Parole


2019 NY Slip Op 00515


Decided on January 24, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 24, 2019

526806

[*1]In the Matter of JEROME DELFYETTE, Appellant,
vNEW YORK STATE BOARD OF PAROLE, Respondent.

Calendar Date: January 4, 2019

Before: Garry, P.J., Egan Jr., Lynch, Rumsey and Pritzker, JJ.


Jerome Delfyette, Wallkill, appellant pro se.
Letitia James, Attorney General, Albany (William E. Storrs of counsel, for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Hard, J.), entered April 13, 2018 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent's motion to dismiss the petition.
Petitioner commenced this CPLR article 78 proceeding by order to show cause challenging a determination of respondent denying his request for parole release. Supreme Court granted respondent's subsequent motion to dismiss the petition on the ground that the court lacked personal jurisdiction due to petitioner's failure to serve respondent in accordance with the order to show cause. Petitioner appeals.
Because petitioner does not raise in his brief any issues regarding the propriety of Supreme Court's dismissal of the petition on jurisdictional grounds, petitioner has abandoned any such arguments with respect thereto (see Matter of Pine v Annucci, 155 AD3d 1201, 1202 [2017], lv denied, 31 NY3d 905 [2018]; Matter of Wilson v Bezio, 93 AD3d 1053, 1053 [2012]). The only issues advanced by petitioner concern the merits of the determination denying his parole release, which this Court is precluded from addressing in the absence of personal jurisdiction over the parties (see Matter of Wilson v Bezio, 93 AD3d at 1053-1054).
Garry, P.J., Egan Jr., Lynch, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, without costs.